SCHALLER and DUPONT, Js.,
concurring. We respectfully concur with the result and write separately only to clarify why we have dismissed the action for lack of standing, rather than remanding it to the trial court for findings of fact as to standing, as in other cases. See Sadlowski v. Manchester, 228 Conn. 79, 85, 634 A.2d 888 (1993), on appeal after remand, 235 Conn. 637, 668 A.2d 1314 (1995); U.S.T. Bank/Connecticut v. Davenport, 47 Conn. App. 459, 465, 705 A.2d 562 (1998). Those cases are distinguishable because the trial courts there had considered standing and, despite relevant evidence, had failed to make findings. Here, the issue of standing was neither raised nor considered and no evidence was offered on the issue. In addition, with reference to the discussion of the Uniform Administrative Procedure Act (UAPA), General Statutes § 4-183 (c), in part II of the majority opinion, we note that the exemption from the UAPA affects the relevance, rather than the mootness, of the determination in part I of the opinion.